Citation Nr: 0300799	
Decision Date: 01/14/03    Archive Date: 01/28/03

DOCKET NO.  02-01 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for bilateral 
hearing loss, currently rated 10 percent disabling.  

2.  Entitlement to a rating in excess of 10 percent for 
residuals of a left wrist fracture from December 8, 2000 
to January 31, 2001.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a left wrist fracture from May 1, 2001.  

(The issue of entitlement to service connection for post-
traumatic stress disorder (PTSD) will be addressed in a 
separate decision of the Board).  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The veteran had active military service from September 
1968 to October 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision of the 
Muskogee, Oklahoma, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied service connection 
for PTSD; denied an increased rating for bilateral hearing 
loss; denied a rating in excess of 10 percent for 
residuals of a left wrist fracture from December 8, 2000 
to January 31, 2001; and granted entitlement to a 
temporary total rating for a period of convalescence 
following surgery on the veteran's left wrist, from 
February 1, 2001 to April 30, 2001.  Thereafter, a 20 
percent rating was assigned, effective May 1, 2001.  
Accordingly, the veteran's claim for entitlement to an 
increased rating for residuals of a left wrist fracture 
has been separated into two issues, as noted on the 
initial page of this decision.  

The Board is undertaking additional development on the 
issue of entitlement to service connection for PTSD 
pursuant to 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  
38 C.F.R. § 20.903 (2002).  After providing the 
appropriate notice and reviewing your response to that 
notice, the Board will prepare a separate decision 
addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and 
the duties to inform and assist have been met.  
2.  The veteran has level XI hearing in the right ear and 
level II hearing in the left ear.  

3.  The veteran's residuals of a fracture of the left 
wrist are characterized by limitation of dorsiflexion to 
10 degrees with additional functional impairment due to 
pain on use, comparable to no more than favorable 
ankylosis.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for bilateral 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1, 4.2, 4.7, 4.85, 4.86, Diagnostic 
Code 6100 (2002).

2.  The criteria for a 20 percent rating for residuals of 
a fracture of the left wrist have been met from December 
8, 2000 to January 31, 2001.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 
4.1, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 
5214 (2002).  

3.  The criteria for a rating in excess of 20 percent for 
residuals of a fracture of the left wrist have not been 
met from May 1, 2001.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 3.102, 4.1, 
4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5214 
(2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

Initially, the Board has given consideration to the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) , Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002).  This law eliminated the former 
statutory requirement that claims be well grounded.  Cf. 
38 U.S.C.A. § 5107(a) (West 1991).  The VCAA includes an 
enhanced duty on the part of VA to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA also redefines the 
obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims. 

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the 
date of enactment but not yet final as of that date.  
Except for provisions pertaining to claims to reopen based 
on the submission of new and material evidence, which are 
not applicable in the instant case, the implementing 
regulations are also effective November 9, 2000.  In this 
case, the veteran's claim is not final and remains 
pending.  The provisions of the VCAA and the implementing 
regulations are, accordingly, applicable.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make 
a determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

VA issued regulations to implement the VCAA in August 
2001.  38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002).  The amendments were effective November 9, 2000, 
except for the amendment to 38 C.F.R. § 3.156(a), the 
second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), which were effective August 29, 2001.  
VA has stated that the provisions of this rule merely 
implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of 
which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The rating decision, statement of the case, and VA letters 
to the veteran, apprised him of the information and 
evidence needed to substantiate the claim, the law 
applicable in adjudicating the appeal, and the reasons and 
bases for VA's decision.  Furthermore, these documents 
outline the specific medical and lay evidence that was 
considered when the determination was made.  In a January 
2001 letter, the RO informed the veteran of the enactment 
of the VCAA, and explained what evidence was required to 
substantiate his claims.  He was asked to identify any 
outstanding evidence and was provided with the appropriate 
release forms for VA to request this information on his 
behalf.  In the January 2002 statement of the case, the 
new regulations were outlined, and the veteran was advised 
that VA would obtain his service medical records, VA 
treatment records, and any other relevant records held by 
a Federal department or agency; and would assist him in 
obtaining any other clearly identified evidence.  However, 
it was ultimately his responsibility to submit private 
medical records and other evidence in support of the 
claims.  

There is no indication that any of the correspondence was 
returned as undeliverable.  Accordingly, under the 
circumstances presented in this case, the veteran has been 
accorded ample notice as required by the VCAA.  As such, 
the Board finds that the documents clearly satisfied VA's 
duty to notify the veteran of the information and evidence 
necessary to substantiate his claim and identified the 
evidence that VA was to acquire on his behalf as required 
by Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Duty to assist 

In general, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  
The law provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination 
is deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on 
the claim.  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA treatment records were associated 
with the file and the veteran was afforded the appropriate 
VA examinations.  There is no indication that there exists 
any evidence which has a bearing on this case that has not 
been obtained.  The veteran and his representative have 
been accorded ample opportunity to present evidence and 
argument in support of this appeal and have not identified 
any additional pertinent evidence that has not been 
associated with the record.  

II.  Increased Ratings

In general, disability evaluations are assigned by 
applying a schedule of ratings which represent, as far as 
can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (2002).  The regulations require that, in 
evaluating a given disability, the disability be viewed in 
relation to its whole recorded history with an emphasis 
upon the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.1 (2002).  Furthermore, medical 
reports must be interpreted in light of the whole recorded 
history, and each disability must be considered from the 
point of view of the veteran working or seeking work.  
38 C.F.R. § 4.2 (2002).  These requirements operate to 
protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt remaining should be resolved in favor of the 
veteran.  38 C.F.R. §§ 3.102, 4.3 (2002).  To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

A.  Bilateral Hearing Loss

The veteran's hearing loss has been evaluated under the 
provisions of 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 
6100 (2002).  The criteria for evaluating hearing loss 
disability require consideration of the results of 
examinations using controlled speech discrimination tests 
(Maryland CNC) together with the results of puretone 
audiometry tests in the frequencies of 1000, 2000, 3000, 
and 4000 Hertz.  There are eleven auditory acuity levels 
from level I for essentially normal acuity to level XI for 
profound deafness.  The results are then charted on Table 
VII, as set out in the Rating Schedule.  In order to 
establish entitlement to an increased evaluation for 
hearing loss, it must be shown that certain minimum levels 
of the combination of the percentage of speech 
discrimination loss and average puretone decibel loss are 
met.  38 C.F.R. § 4.85 (2002).  If an exceptional pattern 
of hearing loss is demonstrated, the table that results in 
the higher numerical value should be utilized.  38 C.F.R. 
§ 4.86 (2002).  

At a VA audiological examination in January 2001, the 
veteran reported that he had a long history of bilateral 
hearing loss.  Audiometric studies revealed puretone 
thresholds of 55, 50, 75, and 95 decibels in the right ear 
and 30, 50, 55, and 55 decibels in the left ear at 1000, 
2000, 3000, and 4000 hertz, respectively.  The average 
pure tone threshold in the right ear was 69 and in the 
left ear was 48.  Speech discrimination ability was 24 
percent in the right ear and 90 percent in the left ear.  

The findings on the veteran's audiometric examinations in 
January 2001 correlate to a designation of level XI 
hearing in the right ear and level II hearing in the left 
ear.  Table VII of § 4.85 provides for a 10 percent 
evaluation under Diagnostic Code 6100 when those levels of 
hearing are demonstrated.  Furthermore, an exceptional 
pattern of hearing impairment has not been indicated.  

The Board is sympathetic to the veteran's assertion that 
his level of hearing loss is more severely disabling and 
should be compensated accordingly.  However, disability 
ratings for hearing impairment are derived by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  Here, such mechanical application of the rating 
schedule results in a 10 percent rating under Diagnostic 
Code 6100.  Consequently, the preponderance of the 
evidence is against an increased rating for the veteran's 
bilateral hearing loss.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
hearing loss disability presents an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment due 
to the hearing loss disability has not been demonstrated.  
Therefore, consideration of an extraschedular rating is 
not appropriate.  

B.  Residuals of a Left Wrist Fracture

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the Court of 
Appeals for Veterans Claims (Court) held that diagnostic 
codes which provide a rating on the basis of loss of range 
of motion must be considered with 38 C.F.R. §§ 4.40, 4.45 
(regulations pertaining to functional loss of the joints 
due to pain, etc.).  Therefore, to the extent possible, 
the degree of additional range of motion loss due to pain, 
weakened movement, excess fatigability, or incoordination 
should be considered.  In Johnson v. Brown, 9 Vet. App. 7 
(1996), the Court noted that, since Diagnostic Code 5257 
was not predicated on loss of range of motion, 38 C.F.R. 
§§ 4.40 and 4.45 do not apply.  

The veteran's residuals of a fracture of the left wrist 
were initially rated 10 percent disabling under Diagnostic 
Code 5215.  Diagnostic Code 5215 pertains to "limitation 
of motion of the wrist."  For either the major or the 
minor arm, where dorsiflexion is less than 15 degrees, or 
palmar flexion is limited in line with the forearm, a 10 
percent rating is assigned.  38 C.F.R. § 4.71a, Diagnostic 
Code 5215 (2002).  Favorable ankylosis of the wrist of the 
minor arm, in 20 degrees to 30 degrees dorsiflexion, is 
assigned a 20 percent disability rating.  Ankylosis of the 
wrist of the minor arm, in any other position except 
favorable, warrants a 30 percent disability rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5214 (2002).  Full 
range of motion of the wrist is measured from 0 degrees to 
70 degrees in dorsiflexion; from 0 degrees to 80 degrees 
in palmar flexion; from 0 degrees to 45 degrees in ulnar 
deviation; and from 0 degrees to 20 degrees in radial 
deviation.  38 C.F.R. § 4.71, Plate I (2002).  

In considering the merits of the veteran's claim for the 
period from December 8, 2000 to January 31, 2001, the 
Board finds that his residuals of a left wrist fracture 
may be rated under Diagnostic Code 5214, and a 20 percent 
rating is warranted.  Upon VA examination in January 2001, 
it was noted that the veteran was right-hand dominant.  He 
related that he was having increased difficulty with his 
left wrist.  He was unable to pick up anything, and he 
experienced sharp pain in the joint with even slight 
movement.  The wrist was often swollen and occasionally 
popped and snapped.  He wore a wrist brace constantly.  
Physical examination revealed that the left wrist was 
swollen.  Range of motion was flexion from 0 degrees to 60 
degrees; extension from 0 degrees to 10 degrees; ulnar 
deviation from 0 degrees to 10 degrees; and radial 
deviation from 0 degrees to 18 degrees.  There was 
significant pain on range of motion of the joint, but he 
was able to approximate all the fingers with his thumb.  
He was also able to make a fist.  A recent X-ray showed 
severe degenerative joint disease in the carpal radial 
joint and the inner carpal joints.  There was near 
complete obliteration of the radial-carpal joint.  The 
diagnosis was traumatic arthritis of the left wrist status 
post non-fusion of the scaphoid.  The examiner commented 
that the veteran's limitation of function due to pain was 
moderate to severe.  A four-corners fusion with scaphoid 
excision was scheduled for the following day.  Based on 
these clinical findings, and with consideration of 
38 C.F.R. §§ 4.40, 4.45 and DeLuca, supra, the Board 
concludes that the level of functional impairment 
associated with veteran's left wrist is consistent with 
favorable ankylosis of the wrist.  Hence, a 20 percent 
rating is warranted from December 8, 2000 to January 31, 
2001.  

The evidence reflects that a four-corner arthrodesis with 
scaphoid excision was performed in February 2001.  As 
noted above, the veteran was awarded a temporary total 
rating based on a period of convalescence following this 
procedure from February 1, 2001 to April 30, 2001.  
Subsequently, a 20 percent rating was assigned under 
Diagnostic Code 5214.  The veteran was scheduled for a 
follow-up VA examination in May 2001.  However, he failed 
to report.  Therefore, there is no evidence showing that 
the veteran's left wrist was ankylosed in an unfavorable 
position.  Consequently, a rating in excess of 20 percent 
may not be assigned for residuals of a fracture of the 
left (minor) wrist from May 1, 2001.  

Additionally, the Board notes that the provisions of 
38 C.F.R. § 3.321(b)(1) have been considered.  However, in 
this case, the evidence does not show that the veteran's 
left wrist disability presents an exceptional or unusual 
disability picture as to render impractical the 
application of the regular schedular standards so as to 
warrant referral under 38 C.F.R. § 3.321(b)(1).  Evidence 
of an exceptional disability picture, such as frequent 
hospitalization or marked interference with employment has 
not been demonstrated.  Therefore, consideration of an 
extraschedular rating is not appropriate.  



ORDER

An increased rating for bilateral hearing loss is denied.  

A 20 percent rating for residuals of a left wrist fracture 
is granted from December 8, 2000 to January 31, 2001, 
subject to the regulations governing the payment of 
monetary awards. 

A rating in excess of 20 percent for residuals of a left 
wrist fracture from May 1, 2001 is denied.  



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

